                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                           SOUTHERN DIVISION

 WILLIAM BURGDORF, et al.,                         )
                                                   )
                                Plaintiffs,        )
                                                   )
                           v.                      )    Case No. 21-03054-CV-S-LMC
                                                   )
 MOHAMED K. KARIYE, et al.,                        )
                                                   )
                                Defendants.        )

                                              ORDER

       On February 25, 2021, Defendant Mohamed K. Kariye, with the consent of Defendant

HHM Logistics, LLC, removed this action to this Court. (Doc. #1.) After reviewing the Notice

of Removal, this Court directs Defendant Kariye to provide the Court with information necessary

to confirm that this Court may exercise jurisdiction in this matter.

       Federal courts have an independent obligation to confirm that jurisdiction is proper.

FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231 (1990); Reece v. Bank of New York Mellon, 760

F.3d 771, 777 (8th Cir. 2014). The Defendant, as the proponent of federal jurisdiction, has the

duty to demonstrate that federal jurisdiction is appropriate. Moore v. Kansas City Public Schools,

828 F.3d 687, 692 (8th Cir. 2016). In removing the matter to this Court, the Defendant Kariye,

asserted that removal jurisdiction was proper pursuant to 28 U.S.C. § 1332, because the amount in

controversy was greater than $75,000 and there is complete diversity of citizenship among the

parties. (Doc. #1 at 2.)

       For purposes of determining citizenship, an LLC is a citizen of every state in which its

members are citizens. OnePoint Solutions, LLC v. Borchert, 486 F.3d 342, 346 (8th Cir. 2007).

The Defendant assert that “[u]pon information and belief, no members of HHM Logistics, LLC



         Case 6:21-cv-03054-LMC Document 21 Filed 04/15/21 Page 1 of 2
are citizens of the State of Missouri.” (Doc. #1 at 2.) In the Eighth Circuit, the citizenship of each

member of an LLC must be affirmatively stated. Barclay Square Properties v. Midwest Fed. Sav.

& Loan Ass'n of Minneapolis, 893 F.2d 968, 969 (8th Cir. 1990) (finding that “Barclay Square

Properties is a limited partnership, and because its complaint did not allege the citizenship of each

limited partner, the pleadings were insufficient to establish diversity jurisdiction.”) Therefore,

Defendant has not provided this Court with sufficient information in order to determine the

citizenship of Defendant HHM Logistics, LLC.

       This Court finds that Defendant Kariye has not properly alleged diversity jurisdiction. On

or before April 30, 2021, Defendant Kariye shall provide the Court with additional information

establishing the citizenship of Defendant HHM Logistics, LLC. Specifically, Defendant must

identify all the members of the HHM Logistics, LLC and the citizenship for each of those

members.




                                                       /s/ Lajuana M. Counts
                                                      LAJUANA M. COUNTS
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  2

          Case 6:21-cv-03054-LMC Document 21 Filed 04/15/21 Page 2 of 2
